The marshal is entitled to a fee of ninety pounds of tobacco for impanelling a jury in a criminal prosecution.moved the court to strike out of the execution, the charge of ninety pounds of tobacco for a fee to the marshal for impanelling a jury; contending that the charge '.vas not *1085authorized by law. But the court rejected the motion, after considering the act of congress of 27th Feb., 1801, concerning the District of Columbia (1 Stat. 103); and the act of 28th Feb., 1799, providing compensation for the marshals, &c. (1 Stat. 624); and the act of assembly of Maryland, Nov. 1799, c. 25, regulating officer’s fees. [Reported by Hon. William. Cranch, Chief Judge.]